DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 15 are currently pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 as the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: claim 8 is directed towards a “computer program, storing instructions”.  A computer program is directed towards software per se, which is not one of the statutory categories of invention.  Accordingly, claims 9-14 are rejected, at least, based on their dependency on claim 8.

Allowable Subject Matter
Claims 1-15 are allowed over the prior-art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Cox et al. (Pre-Grant Publication No. US 2005/0262218 A1).  Cox essentially teaches the elements associated with the user GUI, the assignment of the IP address based on location, and the transmittal of power-on information.  Where Cox fails is that Cox does not teach pinging link-local to determine the plurality of servers and identifying the servers location based on the power-on order and the installation instructions.
	(b)  Masuyama (Pre-Grant Publication No. US 2003/0105984 A1).
	(c)  Terajima (Pre-Grant Publication No. US 2018/0343231 A1).
	(d)  Katsumata (Pre-Grant Publication No. US 2013/0290763 A1).
	(e)  Kim (Pre-Grant Publication No. US 2019/0141665 A1).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452